DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to a manufacture method of a circuit board which were non-elected without traverse in the Election dated 2/14/2022.  Accordingly, claims 1-8 have been cancelled.

Drawings
Figures 4A-4G & 5A-5B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 9-14 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 9: 
The prior art does not teach or suggest a circuit board, comprising: a conductive bump mounted on a first circuit layer; a first dielectric layer covering the first circuit layer and exposing the conductive bump; a second dielectric layer covering the first dielectric layer and having a second dielectric layer opening that exposes the conductive bump; a second circuit layer mounted on the second dielectric layer and in the second dielectric layer opening and electrically connected to the conductive bump; the roughness of the surface of the first dielectric layer with the second dielectric layer is 0.2-0.5um, and the roughness of the surface and wall surface in the second dielectric layer opening of the second dielectric layer with the second circuit layer is 0.02-0.05um; in combination with all other features claimed.
Regarding claims 10-14, these claims are allowed based on their dependence on the allowable independent claim 9 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shimizu (US PG. Pub. 2014/0093745) discloses a wiring substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847